Citation Nr: 0917781	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  09-00 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUES

1.  Entitlement to service connection for residuals of 
rheumatic fever.

2.  Entitlement to service connection for coronary artery 
disease.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The Veteran had active military service from December 195 to 
October 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2007 rating decision of the RO that 
denied service connection for residuals of rheumatic fever 
and coronary artery disease.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  


REMAND

In his initial Substantive Appeal filed in December 2008, the 
Veteran indicated that he did not want a hearing before a 
Veterans Law Judge.  

However, in a subsequent statement dated in that same month 
(and received within 90 days from the date that the case was 
certified to the Board), he requested a hearing before a 
Veterans Law Judge at the RO.  

The Board shall decide an appeal only after affording the 
claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 
(West 2002).  Pursuant to 38 C.F.R. § 20.700 (2008), a 
hearing on appeal before the Board will be granted if an 
appellant expresses a desire to appear in person.  

Accordingly, the case is REMANDED for the following action:

The RO should take all indicated action 
to schedule the Veteran for a hearing 
before a Veterans Law Judge in accordance 
with his December 2008 request.  The RO 
should notify the Veteran and his 
representative of the date and time of 
the hearing as required by 38 C.F.R. 
§ 20.704(b) (2008).  All indicated 
development should be performed.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  



